Plaintiffs have brought twelve similar actions in equity to impress upon certain property of appellant Sunwood Homes, Inc., and in favor of neighboring property sold by said appellant to the plaintiffs, an equitable restriction limiting the use of said appellant’s property to single-family dwellings. The actions were based upon representations made to plaintiffs by appellant Sunwood Homes, Inc., and its agents, for the purpose of inducing them to purchase homes from said appellant, to the effect that no apartment building nor any building other than one-family dwellings would be built upon the portion of the property retained by the grantor. Judgment in favor of plaintiffs affirmed, with costs. (Phillips v. West Rockaway Land Co., 226 N. Y. 507.) Lazansky, P. J., Johnston and Close, JJ., concur; Adel, J., dissents and votes to reverse the judgment and dismiss the complaint, with the following memorandum: In my opinion the doctrine of estoppel should not be extended to include the situation established by the facts in this case. The judgment results in making a new contract for the parties which provides for a general scheme of improvement or development pf the real property but which the grantees in the respective deeds *821cannot enforce against each other. Carswell, J., concurs with Adel, J. [172 Misc. 378.]